—Order, Supreme Court, Bronx County (George Friedman, J.), entered June 3, 1999, which, in an action by a tenant’s employee for personal injuries sustained when he slipped in a puddle of water on the leased premises, denied defendants’ motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
With respect to the defendant who admits ownership of the premises, issues of fact exist as to whether the ceiling was leaky, whether defendant had notice of the leaks, and, if so, whether it had an obligation to repair the ceiling, raised by deposition testimony that the ceiling often leaked in different areas, that plaintiff’s supervisor called the management office about the leaks numerous times before the accident, and that on several occasions management undertook to fix the ceiling. In any event, without a copy of the lease in the record, we will not entertain defendant’s contention that it is an out-of-possession landlord who had no obligation to repair the allegedly defective ceiling. With respect to the other defendant, deposition testimony tending to show a close relationship between it and the management company for the building suffices, at this juncture, to keep it in the action. Concur — Rosenberger, J. P., Williams, Ellerin and Saxe, JJ.